



Exhibit 10.10
 
 
Deferred Stock Unit Award Agreement
with 12 Directors
 
 
 
Form of Deferred Stock Unit Award Agreements made with the following directors
of Cullen/Frost Bankers, Inc.
 
 
1.
Carlos Alvarez
2.
Chris M. Avery
3.
Cynthia J. Comparin
4.
Samuel G. Dawson
5.
Crawford H. Edwards
6.
David J. Haemisegger
7.
Karen E. Jennings
8.
Richard M. Kleberg III
9.
Charles W. Matthews
10.
Ida Clement Steen
11.
Graham Weston
12.
Horace Wilkins, Jr.
 
All of the above agreements are substantially identical in all material
respects, except as to the dates of the agreements and the parties thereto.
 





-1-

--------------------------------------------------------------------------------










Cullen/Frost Bankers, Inc.
2015 OMNIBUS INCENTIVE PLAN (the "Plan")
Deferred Stock Unit Award Agreement
This Award Agreement sets forth the terms and conditions of an Award of Deferred
Stock Units (“DSUs”) granted to you under the 2015 OMNIBUS INCENTIVE PLAN (the
"Plan") as of [•].
1.The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision. The Award is subject to all terms and provisions of the Plan as well
as the terms and provisions of this Award Agreement.
2.Award. Subject to the terms and provisions of this Agreement and the Plan,
Cullen/Frost Bankers, Inc. ("Cullen/Frost") hereby awards you as of the date
hereof [•] ([•]) Deferred Stock Units. A DSU is an unfunded and unsecured
promise of Cullen/Frost to deliver (or cause to be delivered) to you on the
Delivery Date (as defined below), one Share for each DSU. Until such delivery,
you have only the rights of a general unsecured creditor and no rights as a
shareholder of Cullen/Frost.
3.Delivery.
(a)In General. Except as provided below in this Paragraph 3 and under Paragraph
9 hereof, the “Delivery Date” shall be the date when you experience a separation
from service with Cullen/Frost. For purposes of this Award Agreement, a
“separation from service” shall have the same meaning as ascribed to such term
under Section 409A and the applicable regulations thereunder, applying all
default provisions thereunder.
(b)Death. If you die before the Delivery Date, the Shares underlying your
then-outstanding DSUs shall be delivered to the representative of your estate as
soon as practicable after the date of death and after such documentation as may
be requested by the Committee is provided to the Committee.
4.Dividend Equivalent Rights. Before the delivery of Shares pursuant to this
Award Agreement, at or as soon as practicable after the time of distribution of
any regular cash dividend paid by Cullen/Frost in respect of the Common Stock,
you shall be entitled to receive an amount in cash or other property equal to
such regular cash dividend payment as would have been made in respect of the
Shares underlying this Award that have not yet been delivered, as if such Shares
had been actually delivered. Each Dividend Equivalent Right shall be subject to
the provisions of Article 18 of the Plan.
5.Non-transferability. Except as may otherwise be provided in this paragraph or
as otherwise may be provided by the Committee, the limitations set forth in
Section 14.1 of the Plan shall apply to this Award. Any purported transfer or
assignment in violation of the provisions of this Paragraph or of Section 14.1
of the Plan shall be void. The Committee may adopt procedures pursuant to which
you may transfer some or all of your DSUs for no consideration to a person
described in Section 14.2 of the Plan.
6.Successors and Assigns of Cullen/Frost. The terms and conditions of this Award
Agreement shall be binding upon and shall inure to the benefit of Cullen/Frost
and its successors and assigns.
7.Amendment. The Committee reserves the right at any time to amend the terms and
conditions set forth in this Award Agreement in any respect in accordance with
Article 3 of the Plan, and the Board may amend the Plan in any respect in
accordance with Article 21 of the Plan. Notwithstanding the foregoing and
Sections 21.2 and 21.4 of the Plan, no such amendment shall materially adversely
affect your rights and obligations under this Award Agreement without your
consent (or the consent of your estate, if such consent is obtained after your
death), except that the Committee reserves the right to accelerate the delivery
of the Shares, provided such acceleration would not subject you to additional
tax under Section 409A. Any amendment of this Award Agreement shall be in
writing signed by an authorized member of the Board or any other person or
persons authorized by the Board.
8.Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.


-1-

--------------------------------------------------------------------------------





9.Compliance of Award Agreement and Plan With Section 409A.
(a)     References in this Award Agreement to “Section 409A” refer to Section
409A of the Code, including any amendments or successor provisions to that
Section and any regulations and other administrative guidance thereunder, in
each case as they may be from time to time amended or interpreted through
further administrative guidance. This Award Agreement and the Plan provisions
that apply to this Award are intended and shall be construed to comply with
Section 409A (including, where applicable, the requirements applicable to and
the conditions for exemption from treatment as a “deferral of compensation” or
“deferred compensation” as those terms are defined in the regulations under
Section 409A (“409A deferred compensation”), whether by reason of short-term
deferral treatment or other exceptions or provisions). The Committee shall have
full authority to give effect to this intent. To the extent necessary to give
effect to this intent, in the case of any conflict or potential inconsistency
between the provisions of the Plan and this Award Agreement, the provisions of
this Award Agreement shall govern, and in the case of any conflict or potential
inconsistency between this Paragraph 9 and the other provisions of this Award
Agreement, this Paragraph 9 shall govern.
(b)     Except as provided below, delivery of Shares shall be made within 90
days after the Delivery Date.
Notwithstanding the foregoing, if you are determined to be a “specified
employee” upon the Delivery Date, delivery of the Shares underlying your Award
shall be made on the first day of the seventh month following the Delivery Date.
(c)     Notwithstanding any provisions of this Award Agreement or the Plan to
the contrary, to the extent necessary to comply with Section 409A, any
securities, other Awards or other property that Cullen/Frost may deliver in
respect of your DSUs shall not have the effect of deferring delivery or payment,
income inclusion, or a substantial risk of forfeiture, beyond the date on which
such delivery, payment or inclusion would occur or such risk of forfeiture would
lapse, with respect to the Shares that would otherwise have been deliverable
(unless the Committee elects a later date for this purpose in a manner otherwise
consistent with Section 409A, including, to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and Treasury
Regulations section 1.409A-2(b)).
(d)     Notwithstanding the timing provisions of Paragraph 3(b), the delivery of
Shares referred to therein shall be made within 90 days after the date of death.
(e)     Notwithstanding any provision of Paragraph 4 or Article 18 of the Plan
to the contrary, the Dividend Equivalent Rights with respect to each of your
outstanding DSUs shall be paid to you within the calendar year in which occurs
the date of distribution of any regular cash dividends paid by Cullen/Frost in
respect of a Share the record date for which occurs on or after the date of
grant. The payment shall be in an amount (less applicable withholding) equal to
such regular dividend payment as would have been made in respect of the Shares
underlying such outstanding DSUs.
(f)    Delivery of Shares in respect of this Award may be made, if and to the
extent elected by the Committee, later than the Delivery Date or other date or
period specified hereinabove (but, in the case of any Award that constitutes
409A deferred compensation, only to the extent that the later date is permitted
under Section 409A).
10.Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.


IN WITNESS WHEREOF, Cullen/Frost and you have caused this Award Agreement to be
duly executed and delivered.
Date:                
CULLEN/FROST BANKERS, INC.




______________________________
[•], Chairman    


 
Accepted and Agreed:


____________________________
[•], Director




-2-